
	

113 S729 PCS: Disarm Criminals and Protect Communities Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 39
		113th CONGRESS
		1st Session
		S. 729
		IN THE SENATE OF THE UNITED STATES
		
			April 15, 2013
			Mr. Cruz (for himself,
			 Mr. Paul, Mr.
			 Lee, Mr. Boozman,
			 Mr. Scott, Mr.
			 Inhofe, Mr. Risch,
			 Mr. Crapo, Mr.
			 Johanns, Mr. Graham, and
			 Mr. Rubio) introduced the following bill;
			 which was read the first time
		
		
			April 16, 2013
			Read the second time and placed on the
			 calendar
		
		A BILL
		To protect law abiding citizens by preventing criminals
		  from obtaining firearms.
	
	
		1.Short titleThis Act may be cited as the
			 Disarm Criminals and Protect
			 Communities Act.
		2.Prosecution of
			 felons and fugitives who attempt to illegally purchase firearms
			(a)Taskforce
				(1)EstablishmentThere
			 is established a task force within the Department of Justice, which shall be
			 known as the Felon and Fugitive Firearm Task Force (referred to in this section
			 as the Task Force), to strengthen the efforts of the Department
			 of Justice to investigate and prosecute cases of convicted felons and fugitives
			 from justice who illegally attempt to purchase a firearm.
				(2)MembershipThe
			 members of the Task Force shall be—
					(A)the Deputy
			 Attorney General, who shall serve as the Chairperson of the Task Force;
					(B)the Assistant
			 Attorney General for the Criminal Division;
					(C)the Director of
			 the Bureau of Alcohol, Tobacco, Firearms, and Explosives;
					(D)the Director of
			 the Federal Bureau of Investigation; and
					(E)such other
			 officers or employees of the Department of Justice as the Attorney General may
			 designate.
					(3)DutiesThe
			 Task Force shall—
					(A)provide direction
			 for the investigation and prosecution of cases of convicted felons and
			 fugitives from justice attempting to illegally purchase a firearm; and
					(B)provide
			 recommendations to the Attorney General relating to—
						(i)the
			 allocation and reallocation of resources of the Department of Justice for
			 investigation and prosecution of cases of convicted felons and fugitives from
			 justice attempting to illegally purchase a firearm;
						(ii)enhancing
			 cooperation among agencies and entities of the Federal Government in the
			 investigation and prosecution of cases of convicted felons and fugitives from
			 justice attempting to illegally purchase a firearm;
						(iii)enhancing
			 cooperation among Federal, State, and local authorities responsible for the
			 investigation and prosecution of cases of convicted felons and fugitives from
			 justice attempting to illegally purchase a firearm; and
						(iv)changes in
			 rules, regulations, or policy to improve the effective investigation and
			 prosecution of cases of convicted felons and fugitives from justice attempting
			 to illegally purchase a firearm.
						(4)MeetingsThe
			 Task Force shall meet not less than once a year.
				(5)TerminationThe
			 Task Force shall terminate on the date that is 5 years after the date of
			 enactment of this Act.
				(b)Authorization
			 for use of fundsSection 524(c)(1) of title 28, United States
			 Code, is amended—
				(1)in subparagraph
			 (H), by striking and at the end;
				(2)in subparagraph
			 (I), by striking the period at the end and inserting ; and;
			 and
				(3)by inserting
			 after subparagraph (I) the following:
					
						(J)the investigation and prosecution of
				cases of convicted felons and fugitives from justice who illegally attempt to
				purchase a firearm, in accordance with the Disarm Criminals and Protect Communities
				Act, provided that—
							(i)not more than $10,000,000 shall be
				available to the Attorney General for each of fiscal years 2014 through 2018
				under this subparagraph; and
							(ii)not more than 5 percent of the
				amounts made available under this subparagraph may be used for the
				administrative costs of the task force established under the
				Disarm Criminals and Protect Communities
				Act.
							.
				
	
		April 16, 2013
		Read the second time and placed on the
		  calendar
	
